Citation Nr: 1023223	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  09-44 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to 
September 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersbrug, Florida.  During the pendency of the appeal, 
the Veteran's claims file was transferred to the jurisdiction 
of the Manchester RO.


REMAND

In his November 2009 Substantive Appeal, the Veteran 
indicated that he wanted to have a Central Office hearing 
before a member of the Board.  In a statement received in 
June 2010, the Veteran requested a video conference hearing 
in lieu of the Central Office hearing.  Inasmuch as video 
conference and Travel Board hearings are scheduled by the RO, 
this case must be returned to the Manchester RO to arrange 
for such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2009).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
action:

The Veteran should be scheduled for a 
video conference hearing before the Board 
in accordance with the docket number of 
his appeal.  

	(CONTINUED ON NEXT PAGE)



No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



